Exhibit 10.7
OLIN CORPORATION
2003 LONG TERM INCENTIVE PLAN
(Codified as of October 22, 2008)
 
Section 1. Purpose.
 
The general purposes of the Olin Corporation 2003 Long Term Incentive Plan (the
“Plan”) are to (i) attract and retain persons eligible to participate in the
Plan; (ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further identify
Participants’ interests with those of other shareholders of Olin Corporation
(together with any successor, “Olin”) through compensation that is based on
Olin’s common stock; and thereby promote the long-term financial interest of
Olin and its Affiliates, including growth in the value of Olin’s equity and
enhancement of long-term shareholder return.
 
Section 2. Definitions.
 
As used in the Plan:
 
(a) “Affiliate” means any corporation, partnership, joint venture or other
entity during any period in which Olin owns, directly or indirectly, at least
50% of the total voting or profits interest.
 
(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Share or Dividend Equivalent granted under
the Plan.
 
(c) “Award Agreement” means any written agreement or other instrument or
document evidencing an Award granted under the Plan.  The terms of any plan or
guideline adopted by the Board or the Committee and applicable to an Award shall
be deemed incorporated in and a part of the related Award Agreement.
 
(d) “Board” means the Board of Directors of Olin.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended.  A reference to
any provision of the Code shall include reference to any successor provision of
the Code.
 
(f) “Committee” means a committee of the Board designated by the Board to
administer the Plan, each member of which is an “outside director” for purposes
of Section 162(m) of the Code and a “non-employee director” for the purpose of
Rule 16b-3, and, to the extent the Committee delegates authority to one or more
individuals in accordance with the Plan, such individual(s).
 
(g) “Dividend Equivalent” means any right granted under Section 6(c)(ii) of the
Plan.
 
(h) “Employee” means any employee of Olin or of an Affiliate.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934.
 
 
1

--------------------------------------------------------------------------------

 
(j) “Fair Market Value” means, with respect to shares of Olin common stock, the
mean of the high and low per share sales prices of such common stock as reported
on the consolidated transaction reporting system for New York Stock Exchange
issues as of the relevant date, or the last preceding trading date, if such
Shares were not traded on such date, and, with respect to any other property
(including, without limitation, securities other than Shares), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.
 
(k) “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationship, or any person sharing the Participant’s
household, other than a tenant or employee.
 
(l) “Incentive Stock Option” means an option to purchase Shares granted under
the Plan that is intended to meet the requirements of Section 422 of the Code.
 
(m) “Incumbent Directors” means the individuals who, on the date this Plan is
approved by shareholders, constitute the Board.
 
(n) “Non-Qualified Stock Option” means an option to purchase Shares granted
under the Plan that is not intended to be an Incentive Stock Option.
 
(o) “Olin Voting Securities” means Olin’s then outstanding securities eligible
to vote for the election of the Board.
 
(p) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
 
(q) “Participant” means an Employee granted an Award under the Plan.
 
(r) “Performance Share” means any grant of a right to receive Shares which is
contingent on the achievement of performance or other objectives during a
specified period.
 
(s) “Person” has the meaning of such term in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
 
(t) “Released Securities” means securities that were Restricted Securities with
respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.
 
(u)  “Restricted Securities” means Awards of Restricted Stock or other Awards
under which outstanding Shares are held subject to certain restrictions.
 
 
2

--------------------------------------------------------------------------------

 
(v) “Restricted Stock” means any grant of Shares, and “Restricted Stock Unit”
means the grant of a right to receive Shares in the future, with such Shares or
right to future delivery of Shares subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives, as determined by the Committee.
 
(w) “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule.
 
(x) “Shares” means the common stock of Olin and such other securities or
property as may become the subject of Awards pursuant to an adjustment made
under Section 4(b) of the Plan.
 
(y) “Stock Appreciation Right” or “SAR” means any such right granted under
Section 6(b) of the Plan.
 
Section 3. Administration.
 
(a) Powers of Committee.  The Plan shall be administered by the Committee which
shall have full power and authority to: (i) designate Participants; (ii)
determine the Awards to be granted to Participants; (iii) determine the number
of Shares (or securities convertible into Shares) to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled or exercised in cash,
Shares, other securities, other Awards, or other property, or canceled,
substituted, forfeited or suspended, and the method or methods by which Awards
may be settled, exercised, canceled, substituted, forfeited or suspended,
provided that no such action will result in repricing of Options prohibited by
Section 3(e); (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the Participant or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and guidelines and appoint such agents as it shall deem appropriate
for the administration of the Plan; and (ix) make any other determination and
take any other action that it deems necessary or desirable for such
administration.
 
(b) Committee Discretion.  All designations, determinations, interpretations and
other decisions with respect to the Plan or any Award shall be within the sole
discretion of the Committee and shall be final, conclusive and binding upon all
Persons, including Olin, any Affiliate, any Participants, any holder or
beneficiary of any Award, any shareholder and any employee of Olin or of any
Affiliate.  The Committee’s powers include the adoption of modifications,
amendments, procedures, subplans and the like as are necessary to comply with
provisions of the laws of other countries in which Olin or an Affiliate may
operate in order to assure the viability of Awards granted under the Plan and to
enable Participants employed in such other countries to receive benefits under
the Plan and such laws, provided that no such action results in repricing of
Options prohibited by Section 3(e).
 
(c) Board Authority.  If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
 
 
3

--------------------------------------------------------------------------------

 
(d) Delegation.  Notwithstanding any provision of the Plan to the contrary,
except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may delegate to one or more officers or managers
of Olin or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights or conditions
with respect to, alter, discontinue, suspend, or terminate Awards held by,
Employees who are not officers or directors of Olin for purposes of Section 16
of the Securities Exchange Act of 1934, as amended, provided that no such action
shall result in repricing of Options prohibited by Section 3(e).
 
(e) Prohibition on Option Repricing.  Notwithstanding any other provision of the
Plan, neither the Board nor the Committee may reprice, replace or regrant any
Option granted under the Plan or any other plan of Olin, (i) through
cancellation and replacement or regrant with lower priced options or (ii) by
lowering the option exercise price of a previously granted award, without the
prior approval of Olin’s shareholders.
 
Section 4. Shares Available for Awards.
 
(a) Shares Available.  Subject to adjustment as provided in Section 4(b) of the
Plan:
 
(i)  
The aggregate number of Shares available for granting Awards under the Plan
shall be 1,700,000.

 
(ii)  
For purposes of this Section 4, other than Sections 4(c)(ii) and 4(c)(iii):

 
(A)  
If any Shares covered by an Award are not delivered to a Participant or
beneficiary because the Award is forfeited or canceled, or if the Shares are not
delivered because the Award is settled in cash or used to satisfy the applicable
tax withholding obligation, such Shares shall not be deemed to have been
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan; and

 
(B)  
If the exercise price of any Option granted under the Plan is satisfied by
tendering Shares (by either actual delivery or by attestation), only the number
of Shares issued net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan.

 
(b) Adjustments.  In the event of any change in the Shares by reason of stock
dividends, stock splits, recapitalization, mergers, consolidations, combinations
or exchanges of shares, split-ups, split-offs, spin-offs, liquidations or other
similar changes in capitalization, or any distributions to shareholders other
than cash dividends, (i) the numbers, class and prices of Shares covered by
outstanding Awards under the Plan (provided that no such adjustment shall result
in repricing of Options prohibited by Section 3(e) of the Plan), (ii) the
aggregate number and class of Shares available under the Plan, and (iii) the
numbers and class of Shares that may be the subject of Awards pursuant to
Section 4(c), shall be adjusted by the Committee, whose determination shall be
conclusive.
 
 
4

--------------------------------------------------------------------------------

 
(i)  
Without limiting the foregoing, in the event of any split-up, split-off,
spin-off or other distribution to shareholders of shares representing a part of
Olin’s business, properties and assets, the Committee may modify an outstanding
Award so that such Award shall thereafter relate to Shares of Olin and shares of
capital stock of the corporation owning the business, properties and assets so
split-up, split-off, spun-off or otherwise distributed to shareholders of Olin
in the same ratio in which holders of the Shares became entitled to receive
shares of capital stock of the corporation owning the business, properties and
assets so split-up, split-off or spun-off or otherwise distributed, provided
that no such action results in repricing of Options prohibited by Section 3(e).

 
(ii)  
With respect to Awards of Incentive Stock Options, no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422 of the Code or any successor provision thereto, unless the holder of
such Award of Incentive Stock Options agrees to convert such options to
Non-qualified Stock Options.

 
(iii)  
Notwithstanding the foregoing, a Participant to whom Dividend Equivalents or
dividend units have been awarded shall not be entitled to receive a special or
extraordinary dividend or distribution unless the Committee shall have expressly
authorized such receipt.

 
(c) Additional Restrictions.  Subject to adjustment as provided in Section 4(b),
the following additional maximums are imposed under the Plan:
 
(i)  
The maximum number of Shares that may be issued for Options intended to be
Incentive Stock Options shall be 500,000 Shares.

 
(ii)  
For any Award intended to be “performance-based compensation” (as that term is
used for purposes of Code Section 162(m)), no more than 300,000 Shares may be
subject to Options and Stock Appreciation Rights granted to any one individual
during any calendar-year period (regardless of when such Shares are
deliverable).

 
(iii)  
For any Award intended to be “performance-based compensation” (as that term is
used for purposes of Code Section 162(m)) other than an Option or Stock
Appreciation Right payable in Shares, no more than 150,000 Shares plus no more
than $1,000,000 may be subject to such other Awards granted to any one
individual during any calendar-year period (regardless of when such Shares or
cash are deliverable).

 
(iv)  
No more than 800,000 Shares may be issued pursuant to Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards under this Plan.

 
 
5

--------------------------------------------------------------------------------

 
Section 5. Eligibility.
 
Any Employee, including any officer or employee-director, of Olin or an
Affiliate shall be eligible to be designated a Participant, subject to any
restrictions imposed by applicable law.  An Award may be granted to an Employee
prior to the date the Employee first performs services for the Company or the
Affiliate, provided that such Awards shall not become vested prior to the date
the Employee first performs such services.
 
Section 6. Awards.
 
(a) Options.  The Committee is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine:
 
(i)  
Exercise Price.  The per Share exercise price shall be determined by the
Committee, provided that such exercise price shall not be less than the Fair
Market Value of a Share on the date of the Option grant.

 
(ii)  
Option Term.  The term of each Option shall be fixed by the Committee, provided
that in no event shall the term of an Option be more than a period of ten years
from the date of its grant.

 
(iii)  
Exercise.  The Committee shall determine the time or times at which an Option
may be exercised in whole or in part, and the method or methods by which, and
the form or forms in which payment of the exercise price with respect thereto
may be made.

 
(iv)  
Incentive Stock Options.  The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder.  Without limiting the preceding sentence, the aggregate Fair Market
Value (determined at the time an option is granted) of Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other plan of the
Participant’s employer corporation and its parent and subsidiary corporations
providing for Options) shall not exceed such dollar limitation as shall be
applicable to Incentive Stock Options under Section 422 of the Code or a
successor provision.

 
(v)  
Termination of Employment.  In the event the employment of a Participant to whom
an Option has been granted under the Plan shall be terminated (other than by
reason of the Participant’s death or disability), such Option may, subject to
the provisions of the next to last sentence of Section 6(a)(vi) be exercised (to
the extent of the number of shares that the Participant was entitled to purchase
under such Option at the termination of employment) at any time within three
months after such termination (which three-month period may be extended by the
Committee), but in no event shall such three-month period or any such extension
permit the exercise of an Option after the expiration date of the
Option.  Options granted under the Plan shall not be affected by any change of
duties or position so long as the Participant continues to be an Employee.

 
 
6

--------------------------------------------------------------------------------

 
(vi)  
Agreement to Service.  Each Participant receiving an Option shall, by accepting
the Option, agree that he or she will, during employment, devote his or her
entire time, energy and skill to the service of Olin and the promotion of its
interests, subject to vacations, sick leave and other absences in accordance
with the regular policies of, or other reasons satisfactory to, Olin and its
Affiliates.  Such employment shall (subject to the terms of any contract between
Olin or any such Affiliate and such Participant) be at the pleasure of Olin or
such Affiliate, and shall be at such compensation as Olin or such Affiliate
shall determine from time to time.  Upon termination of such Participant’s
employment either (a) for cause, or (b) voluntarily on the part of the
Participant and without the written consent of Olin, any Awards held by him or
her under the Plan, to the extent not theretofore exercised or vested, shall
forthwith terminate.  Retirement pursuant to any retirement plan of Olin or of
an Affiliate shall be deemed to be a termination of employment with Olin’s
consent.

 
(vii)  
Death.  If a Participant to whom an Option has been granted shall die while an
Employee, such Option may be exercised by the Participant’s executors,
administrators, personal representatives or distributees or permitted
transferees at any time within a period of one year after the Participant’s
death (which period may be extended by the Committee), regardless of whether or
not such Option had vested at the time of death.  If a Participant to whom an
Option has been granted shall die after his or her employment has terminated but
while the Option remains exercisable, the Option may be exercised by the persons
described above at any time within the longer of (a) the period that the
Participant could have exercised the Option had he or she not died, or (b) one
year after the date of death (which period may be extended by the Committee),
but only to the extent the Option was exercisable at the time of the
Participant’s death.

 
(viii)  
Disability.  If a Participant to whom an Option has been granted shall become
totally and permanently disabled, as that term is defined in Section 22(e)(3) of
the Code (or a successor provision), and the Participant’s employment is
terminated as a result, such option may be exercised by the Participant or
permitted transferee within one year after the date of termination of
employment, to the extent that the Option was exercisable at the time of
termination of employment.

 
(b) Stock Appreciation Rights.  The Committee is authorized to grant Stock
Appreciation Rights to Participants which may but need not relate to a specific
Option granted under the Plan.  Subject to the terms of the Plan and any
applicable Award Agreement, each Stock Appreciation Right granted under the Plan
shall confer on the holder thereof aright to receive, upon exercise thereof, up
to the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the exercise price of the right as specified by the Committee, which
shall not be less than the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right.  Subject to the terms of the Plan and any
applicable Award Agreement, the exercise price, term, methods of exercise,
methods of payment or settlement, including whether such SAR shall be paid in
cash or Shares, and any other terms and conditions of any Stock Appreciation
Right shall be as determined by the Committee, but in no event shall the term of
a Stock Appreciation Right exceed a period of ten years from the date of its
grant.
 
 
7

--------------------------------------------------------------------------------

 
(c) Other Stock Awards.
 
(i)  
Issuance.  The Committee is authorized to grant Awards of Restricted Stock,
Restricted Stock Units and Performance Shares to Participants.

 
(ii)  
Dividends and Dividend Equivalents.  An Award (including without limitation an
Option or Stock Appreciation Right) may provide the Participant with the right
to receive dividend payments or dividend equivalent payments with respect to
Shares subject to the Award (both before and after the Shares subject to the
Award are earned, vested, or acquired), which payments may be either made
currently or credited to an account for the Participant, and may be settled in
cash or Shares as determined by the Committee; provided, however that, no
dividend payments or dividend equivalent payments shall be provided, permitted
or credited to the extent that such payments would cause an Option or Stock
Appreciation Right to be subject to Code Section 409A.  Any such settlements,
and any such crediting of dividends or dividend equivalents or reinvestment in
Shares, may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Share equivalents.

 
(iii)  
Restrictions.  Any such Award shall be subject to such conditions, restrictions
and contingencies as the Committee may impose (including, without limitation,
any limitation on the right to vote Restricted Stock or the right to receive any
dividend or other right or property), which may lapse separately or in
combination at such time or times, as the Committee may deem appropriate,
provided that in order for a Participant to vest in Awards of Restricted Stock,
the Participant must remain in the employ of Olin or an Affiliate for a period
of not less than one (1) year after the grant of a Restricted Stock Award that
includes one or more performance criteria, and not less than three (3) years
after the grant of a Restricted Stock Award that does not include one or more
performance criteria, in each case subject to Section 9 hereof and subject to
relief for specified reasons as may be approved by the
Committee.  Notwithstanding the foregoing, the Committee may grant Awards for
Restricted Stock for an aggregate number of Shares not to exceed 85,000 which
vest in less than one (1) year after the date of grant, including immediate
vesting, with or without any performance criteria.

 
(iv)  
Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment for any reason during the applicable restriction period, all
Shares of Restricted Stock still subject to restriction shall be forfeited and
reacquired by Olin.

 
 
8

--------------------------------------------------------------------------------

 
(v)  
Performance-Based Awards.  The Committee may designate whether any such Awards
being granted to a Participant is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code.  Any Award so
designated shall be conditioned on the achievement of one or more performance
measures.  Performance measures that may be used by the Committee for such
purpose shall be based on one or more of the following criteria, on an absolute
or a relative basis:

 
(A)  
cash flow,

 
(B)  
earnings per share,

 
(C)  
EBITDA,

 
(D)  
Economic Value Added/EVA®,

 
(E)  
net income,

 
(F)  
operating profit,

 
(G)  
pre-tax profit,

 
(H)  
return on capital,

 
(I)  
return on equity,

 
(J)  
return on net assets,

 
(K)  
revenues, and

 
(L)  
total shareholder return.

 
For Awards intended to be “performance-based compensation,” the grant of the
Awards and the establishment of the performance measures shall be made during
the period required under Code Section 162(m) and in accordance with Code
Section 409A to the extent applicable.
 
(d) Forms of Payment Under Awards.  Subject to the terms of the Plan and of any
applicable Award agreement, payments to be made by Olin or an Affiliate upon the
grant, exercise, or payment of an Award may be made in such form or forms as the
Committee shall determine, including, without limitation, cash, Shares, other
securities, other Awards, or other property or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee and in accordance with Code Section 409A to the extent
applicable.  Notwithstanding the foregoing, the payment of the exercise price of
an Option shall be subject to the following:
 
 
9

--------------------------------------------------------------------------------

 
(i)  
Subject to the following provisions of this subsection the full exercise price
for Shares purchased upon the exercise of any Option shall be paid at the time
of such exercise (except that, in the case of an exercise arrangement approved
by the Committee and described below, payment may be made as soon as practicable
after the exercise).

 
(ii)  
The exercise price shall be payable in cash or by tendering, by either actual
delivery of Shares or by attestation, Shares acceptable to the Committee, which
Shares were either acquired at least six months before the exercise date or
purchased on the open market, and valued at Fair Market Value as of the day of
exercise, or in any combination thereof, as determined by the Committee.

 
(iii)  
The Committee may permit a Participant to elect to pay the exercise price upon
the exercise of an Option by irrevocably authorizing a third party to sell
Shares (or a sufficient portion of the Shares) acquired upon exercise of an
Option and remit to Olin a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise.

 
(e) Limits on Transfer of Awards.  No Award (other than Released Securities) or
right thereunder shall be assignable or transferable by a Participant, other
than:
 
(i)  
by will or the laws of descent and distribution (or, in the case of an Award of
Restricted Securities, to Olin); or

 
(ii)  
in the case of Awards other than Incentive Stock Options, to the extent
permitted under the terms of the Award, by a gift or domestic relations order to
any Family Member, to a trust in which the Participant and/or his or her Family
Members hold more than 50% of the beneficial interest, to a foundation in which
the Participant and/or Family Members control the management of assets, and any
other entity in which the Participant and/or his or her Family Members own more
than 50% of the voting interests.

 
For purposes of this provision, a transfer to an entity in exchange for an
interest in that entity shall constitute a gift.
 
(f) General.
 
(i)  
No Cash Consideration for Awards.  Participants shall not be required to make
any cash payment for the granting of an Award except for such minimum
consideration as may be required by applicable law.

 
(ii)  
Awards May Be Granted Separately or Together.  Awards may be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
or any award or benefit granted under any other plan or arrangement of Olin or
any Affiliate, or as payment for or to assure payment of an award or benefit
granted under any such other such plan or arrangement, provided that the
purchase or exercise price under an Option or other Award encompassing the right
to purchase Shares shall not be reduced by the cancellation of such Award and
the substitution of another Award.  Awards so granted may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards or benefits.

 
 
10

--------------------------------------------------------------------------------

 
(iii)  
General Restrictions.  Delivery of Shares or other amounts under the Plan shall
be subject to the following:

 
(A)  
Notwithstanding any other provision of the Plan, Olin shall have no liability to
deliver any Shares under the Plan or make any other distribution of benefits
under the Plan unless such delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

 
(B)  
To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of Shares the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

 
(iv)  
Agreement With Olin.  An Award under the Plan shall be subject to such terms and
conditions, not inconsistent with the Plan, as the Committee shall, in its sole
discretion, prescribe.  The terms and conditions of any Award to any Participant
may be reflected in such form of written document as is determined by the
Committee.  A copy of such document shall be provided to the Participant, and
the Committee may, but need not, require the Participant to sign a copy of such
document, (an “Award Agreement” regardless of whether any Participant signature
is required).

 
(v)  
Beneficiary.  A Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries with respect to any Award to exercise
the rights of the Participant, and to receive any property distributable, upon
the death of the Participant.  Each Award, and each right under any Award, shall
be exercisable, during the Participant’s lifetime, only by the Participant or a
permitted transferee, or, if permissible under applicable law by the
Participant’s guardian or legal representative.

 
(vi)  
No Lien or Security Interest.  No Award (other than Released Securities), and no
right under any such Award, may be pledged, attached or otherwise encumbered
other than in favor of Olin, and any purported pledge, attachment, or
encumbrance thereof other than in favor of Olin shall be void and unenforceable
against Olin or any Affiliate.

 
 
11

--------------------------------------------------------------------------------

 
(vii)  
No Rights to Awards.  No Employee, Participant or other Person shall have any
claim to be granted an Award, and there is no obligation for uniformity of
treatment of Employees, Participants or beneficiaries of Awards under the
Plan.  The terms and conditions of Awards need not be the same with respect to
each recipient.  The prospective recipient of any Award under the Plan shall
not, with respect to such Award, be deemed to have become a Participant, or to
have any rights with respect to such Award, until and unless such recipient
shall have executed an agreement or other instrument accepting the Award
required by the Committee and delivered a fully executed copy thereof to Olin,
and otherwise complied with the then applicable terms and conditions.

 
(viii)  
Withholding.  All distributions under the Plan are subject to withholding of all
applicable taxes, and, except as otherwise provided by the Committee, the
delivery of any Shares or other benefits under the Plan to a Participant are
conditioned on satisfaction of the applicable withholding requirements.  The
Committee, in its discretion, and subject to such requirements as the Committee
may impose prior to the occurrence of such withholding, may permit such
withholding obligations to be satisfied through cash payment by the Participant,
through the surrender of Shares which the Participant already owns, or through
the surrender of Shares to which the Participant is otherwise entitled under the
Plan.

 
(ix)  
Other Compensation Arrangements.  Nothing contained in the Plan shall prevent
Olin or any Affiliate from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 
(x)  
No Right to Employment.  The grant of an Award shall not be construed as giving
a Participant the right to be retained in the employ of Olin or any
Affiliate.  Nothing in the Plan or any Award Agreement shall limit the right of
Olin or an Affiliate at any time to dismiss a Participant from employment, free
from any liability or any claim under the Plan or the Award Agreement.

 
(xi)  
Governing Law.  The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Connecticut, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan or any award Agreement to the substantive law of another jurisdiction.

 
(xii)  
Severability.  If any provision of the Plan or any Award is determined to be
invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 
 
12

--------------------------------------------------------------------------------

 
(xiii)  
No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between Olin or any Affiliate and a Participant or any other
Person.  To the extent that any Person acquires a right to receive payments from
Olin or any Affiliate pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of Olin or any Affiliate.

 
(xiv)  
No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares, or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 
(xv)  
Share Certificates.  All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares or
other securities are then listed, and any applicable Federal or state securities
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 
(xvi)  
Conflict with Plan.  In the event of any inconsistency or conflict between the
terms of the Plan and an Award Agreement, the terms of the Plan shall govern.

 
Section 7. Amendment and Termination.
 
(a) Amendments to the Plan.  The Board or the Committee may amend, suspend,
discontinue or terminate the Plan, including, without limitation, any amendment,
suspension, discontinuation or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any shareholder, Participant, other holder or
beneficiary of an Award, or other Person; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of Olin, no such amendment, suspension,
discontinuation or termination shall be made that would:
 
(i)  
increase the total number of Shares available for Awards under the Plan or the
total number of Shares subject to one or more categories of Awards pursuant to
Section 4(c), in either case except as provided in Section 4(b);

 
 
13

--------------------------------------------------------------------------------

 
(ii)  
reduce the minimum Option exercise price, except as provided in Section 4(b); or

 
(iii)  
permit repricing of Options prohibited by Section 3(e); and

 
provided further that no amendment, suspension, discontinuation or termination
(i) that would impair the rights of such Participant, holder or beneficiary
shall be made with respect to Section 9 of the Plan after a Change in Control,
as defined therein and (ii) may increase the amount of payment of any Award to
any Participant.
 
(b) Amendments to Awards.  The Committee may waive any conditions or rights with
respect to, or amend, alter, suspend, discontinue, or terminate, any unexercised
Award theretofore granted, prospectively or retroactively, without the consent
of any relevant Participant or holder or beneficiary of an Award, provided that
no amendment, alteration, suspension, discontinuation or termination of an Award
that would impair the rights of such Participant, holder or beneficiary shall be
made after a Change in Control, as defined in Section 9; provided further that
the Committee may not increase the payment of any Award granted any Participant.
 
(c) Adjustments of Awards Upon Certain Acquisitions.  In the event Olin or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another Person, the Committee may make such adjustments, not inconsistent
with the terms of the Plan, in the terms of Awards as it shall deem appropriate.
 
(d) Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee may make adjustments in the terms and conditions of
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(b) hereof) affecting Olin, any
Affiliate, or the financial statements of Olin or any Affiliate, or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits to be made available under the Plan.
 
(e) 409A Compliance.  To the extent any provision of the Plan (or any Award) or
action by the Board or Committee would subject any Participant to liability for
interest or additional taxes under Code Section 409A, it will be deemed null and
void, to the extent permitted by law and deemed advisable by the Committee.  It
is intended that the Plan (and any Award) will comply with Code Section 409A,
and the Plan (and any Award) shall be interpreted and construed on a basis
consistent with such intent.  The Plan (and any Award) may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Plan benefits or
Awards.  Except as specifically provided in Section 9, a Participant (or
beneficiary) is solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on the Participant (or beneficiary) in
connection with any distributions to such Participant (or beneficiary) under the
Plan (including any taxes and penalties under Code Section 409A), and neither
Olin nor any Affiliate shall have any obligation to indemnify or otherwise hold
a Participant (or beneficiary) harmless from any or all of such taxes or
penalties.
 
 
14

--------------------------------------------------------------------------------

 
Section 8. Additional Conditions to Enjoyment of Awards.
 
(a) The Committee may cancel any unexpired, unpaid or deferred Awards if at any
time the Participant is not in compliance with all applicable provisions of the
Award Agreement, the Plan and the following conditions:
 
(i)  
A Participant shall not render services for any Person or engage, directly or
indirectly, in any business which, in the judgment of the Committee is or
becomes competitive with Olin or any Affiliate, or which is or becomes otherwise
prejudicial to or in conflict with the interests of Olin or any Affiliate.  Such
judgment shall be based on the Participant’s positions and responsibilities
while employed by Olin or an Affiliate, the Participant’s post employment
responsibilities and position with the other Person or business, the extent of
past, current and potential competition or conflict between Olin or an Affiliate
and the other Person or business, the effect on customers, suppliers and
competitors of the Participant’s assuming the post employment position, the
guidelines established in the then current edition of Olin’s Standards of
Ethical Business Practices, and such other considerations as are deemed relevant
given the applicable facts and circumstances.  The Participant shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such Person or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to the Participant or a greater than 1% equity interest
in the organization or business.

 
(ii)  
Participant shall not, without prior written authorization from Olin, disclose
to anyone outside Olin, or use in other than Olin’s business, any secret or
confidential information, knowledge or data, relating to the business of Olin or
an Affiliate in violation of his or her agreement with Olin or the Affiliate.

 
(iii)  
A Participant, pursuant to his or her agreement with Olin or an Affiliate, shall
disclose promptly and assign to Olin or the Affiliate all right, title and
interest in any invention or idea, patentable or not, made or conceived by the
Participant during employment by Olin or the Affiliate, relating in any manner
to the actual or anticipated business, research or development work of Olin or
the Affiliate and shall do anything reasonably necessary to enable Olin or the
Affiliate to secure a patent where appropriate in the United States and in
foreign countries.

 
(b) Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.
 
 
15

--------------------------------------------------------------------------------

 
(c) Failure to comply with the conditions of this Section 8 prior to, or during
the six months after, any exercise, payment or delivery pursuant to an Award
shall cause the exercise, payment or delivery to be rescinded.  Olin shall
notify the Participant in writing of any such rescission within two years after
such exercise payment or delivery and within 10 days after receiving such
notice, the Participant shall pay to Olin the amount of any gain realized or
payment received as a result of the exercise, payment or delivery
rescinded.  Such payment shall be made either in cash or by returning to Olin
the number of Shares that the Participant received in connection with the
rescinded exercise, payment or delivery.
 
(d) Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to acknowledge the terms and conditions of the Plan and
to certify on a form acceptable to the Committee, that he or she is in
compliance with the terms and conditions of the Plan.
 
(e) Nothing herein shall be interpreted to limit the obligations of a
Participant under his or her employee agreement or any other agreement with
Olin.
 
Section 9. Change in Control.
 
(a) Except as the Board or the Committee may expressly provide otherwise prior
to a Change in Control of Olin (as defined in Section 9(b)) in the event of a
Change in Control of Olin:
 
(i)  
all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments;

 
(ii)  
all restrictions and conditions of all Restricted Stock then outstanding shall
be deemed satisfied as of the date of the Change in Control;

 
(iii)  
to the extent that Performance Share Awards and Restricted Stock Units are not
subject to Code Section 409A, such awards shall become vested, deemed earned or
satisfied in full, and promptly paid to Participants, cash units in cash and
phantom stock units in the Shares represented thereby or such other securities,
property or cash as may be deliverable in respect of Shares as a result of a
Change in Control, without regard to payment schedules and notwithstanding that
the applicable performance cycle, retention cycle or restriction conditions
shall not have been completed or met; and

 
 
16

--------------------------------------------------------------------------------

 
(iv)  
to the extent that Performance Share Awards and Restricted Stock Units are
subject to Code Section 409A, such awards shall become vested and deemed earned
or satisfied in full, notwithstanding that the applicable performance cycle,
retention cycle or restriction conditions shall not have been completed or
met.  Such Performance Share Awards and Restricted Stock Units shall be paid,
cash units in cash and phantom stock units in the Shares represented thereby or
such other securities, property or cash as may be deliverable in respect of
Shares as a result of a Change in Control, to the Participant at the time or
schedule applicable to such awards (assuming for these purposes that no such
Change in Control had occurred), provided that in the event of a 409A Change in
Control of Olin (as defined in Section 9(j), and which 409A Change in Control
may occur concurrently with or after the Change in Control), such awards shall
be paid to the Participants on or as soon as administratively feasible after
such 409A Change in Control of Olin, but no later than ten (10) business days
following such 409A Change in Control.

 
(b) A Change in Control of Olin means:
 
(i)  
the Incumbent Directors cease for any reason to constitute at least a majority
of the Board; provided that any person becoming a director subsequent to the
date shareholders approve this Plan, whose election or nomination for election
was approved (either by a specific vote or by approval of the proxy statement of
Olin in which such person is named as a nominee for director, without written
objection to such nomination) by a vote of at least two-thirds of the directors
who were, as of the date of such approval, Incumbent Directors, shall be an
Incumbent Director; provided, however, that no individual initially appointed,
elected or nominated as a director of Olin as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director;

 
(ii)  
any Person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Olin representing
20% or more of the combined voting power of the Olin Voting Securities;
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control if such event results from any of the
following: (A) the acquisition of Olin Voting Securities by Olin or any of its
subsidiaries, (B) the acquisition of Olin Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by Olin or any of its
subsidiaries, (C) the acquisition of Olin Voting Securities by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) the acquisition of Olin Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

 
 
17

--------------------------------------------------------------------------------

 
(iii)  
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving Olin or any of its subsidiaries (a
“Reorganization”) or sale or other disposition of all or substantially all of
the assets of Olin to an entity that is not an affiliate of Olin (a “Sale”),
unless immediately following such Reorganization or Sale: (A) more than 50% of
the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the entity
resulting from such Reorganization, or the entity which has acquired all or
substantially all of the assets of Olin (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Olin Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Olin Voting Securities were converted pursuant to such Reorganization
or Sale), and such voting power among the holders thereof is in substantially
the same proportion as the voting power of such Olin Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Entity or the Parent Entity), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the outstanding voting securities of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and (C)
at least a majority of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the approval by
the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Directors (any Reorganization or Sale which
satisfies all of the criteria specified in (A), (B) and (C) above being deemed
to be a “Non-Qualifying Transaction”); or

 
(iv)  
the stockholders of Olin approve a plan of complete liquidation or dissolution
of Olin.

 
(c) In the event that a Participant participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another company) in a transaction (“acquisition”)
which would result in an event described in Section 9(b)(i) or (ii), the
Participant must promptly disclose such participation or agreement to Olin.  If
the Participant so participates or agrees to participate, no payments due under
this Plan or by virtue of any Change in Control provisions contained in any
compensation or benefit plan of Olin will be paid to the Participant until the
acquiring group in which the Participant participates or agrees to participate
has completed the acquisition.  In the event the Participant so participates or
agrees to participate and fails to disclose his or her participation or
agreement, the Participant will not be entitled to any payments under this Plan
or by virtue of Change in Control provisions in any Olin compensation or benefit
plan, notwithstanding any of the terms hereof or thereof.
 
 
18

--------------------------------------------------------------------------------

 
(d) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income and
employment taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.
 
(e) Subject to the provisions of Section 9(f), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by KPMG LLP or such other
nationally recognized certified public accounting firm as may be designated by
the Participant (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to Olin and the Participant within 15
business days of the receipt of notice from the Participant that there has been
a Payment or such earlier time as is requested by Olin.  The Accounting Firm
shall not determine that no Excise Tax is payable by the Participant unless it
delivers to the Participant a written opinion that failure to report the Excise
Tax on the Participant’s applicable federal income tax return would not result
in the imposition of a negligence or similar penalty.  All fees and expenses of
the Accounting Firm shall be borne solely by Olin.  Any Gross-Up Payment, as
determined pursuant to this Section 9(e), shall be paid by Olin to the
Participant within 5 days of the receipt of the Accounting Firm’s determination
and in no event shall such date be later than the last day of the calendar year
after the calendar year in which the applicable Excise Tax is paid.  Any
determination by the Accounting Firm shall be binding upon Olin and the
Participant.  As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
Olin should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event Olin exhausts its
remedies pursuant to Section 9(f) and the Participant thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine that
amount of the Underpayment that has occurred and any such Underpayment shall be
paid by Olin to or for the benefit of the Participant within 5 days of receipt
of the Accounting Firm’s determination.
 
(f) The Participant shall notify Olin in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by Olin of the
Gross-Up Payment.  Such notification shall be given as soon as practicable but
not later than 30 days after the Participant actually receives notice in writing
of such claim and shall apprise Olin of the nature of such claim and the date on
which such claim is requested to be paid; provided, however, that the failure of
the Participant to notify Olin of such claim (or to provide any required
information with respect thereto) shall not affect any rights granted to the
Participant under this Section 9(f) except to the extent that Olin is materially
prejudiced in the defense of such claim as a direct result of such failure.  The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Participant gives such notice to Olin (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If Olin notifies the Participant in writing prior to the
expiration of such period that Olin desires to contest such claim, the
Participant shall:
 
 
19

--------------------------------------------------------------------------------

 
(i)  
give Olin any information reasonably requested by Olin relating to such claim;

 
(ii)  
take such action in connection with contesting such claim as Olin shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by Olin and reasonably acceptable to the Participant;

 
(iii)  
cooperate with Olin in good faith in order to effectively contest such claim;
and

 
(iv)  
permit Olin to participate in any proceedings relating to such claim;

 
provided, however, that Olin shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Participant harmless, on an after-tax
basis, for any Excise tax or income or employment tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 9(f),
Olin shall control all proceedings taken in connection with such contest, and,
at its sole discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the applicable taxing authority in
respect of such claim and may, at its sole discretion, either direct the
Participant to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Participant agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Olin shall determine;
provided, however, that, if Olin directs the Participant to pay such claim and
sue for a refund, Olin shall advance the amount of such payment to the
Participant, on an interest-free basis, and shall indemnify and hold the
Participant harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Participant with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, Olin’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(g) If, after the receipt by the Participant of an amount advanced by Olin
pursuant to Section 9(f), the Participant becomes entitled to receive any refund
with respect to such claim, the Participant shall (subject to Olin’s complying
with the requirements of Section 9(f) promptly pay to Olin the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by the Participant of an amount
advanced by Olin pursuant to Section 9(f), a determination is made that the
Participant shall not be entitled to any refund with respect to such claim, and
Olin does not notify the Participant in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
 
 
20

--------------------------------------------------------------------------------

 
(h) Notwithstanding any other provision of this Section 9, Olin may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of the Participant, all or any
portion of the Gross-Up Payment, and the Participant hereby consents to such
withholding.
 
(i) Definitions.  The following terms shall have the following meanings for
purposes of this Section 9.
 
(A)  
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 
(B)  
A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.

 
(j) A “409A Change in Control of Olin” means the occurrence of any of the
following events:
 
(i)  
any person or Group acquires ownership of Olin’s stock that, together with stock
held by such person or Group, constitutes more than 50% of the total fair market
value or total voting power of Olin’s stock, (including an increase in the
percentage of stock owned by any person or Group as a result of a transaction in
which Olin acquires its stock in exchange for property, provided that the
acquisition of additional stock by any person or Group deemed to own more than
50% of the total fair market value or total voting power of Olin’s stock on
January 1, 2005, shall not constitute a 409A Change in Control); or

 
(ii)  
any person or Group acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or Group) ownership of
Olin stock possessing 30% or more of the total voting power of Olin stock; or

 
(iii)  
a majority of the members of Olin’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of Olin’s board of directors prior to the date of the
appointment or election; or

 
(iv)  
any person or Group acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or Group) assets from
Olin that have a total Gross Fair Market Value equal to 40% or more of the total
Gross Fair Market Value of all Olin assets immediately prior to such acquisition
or acquisitions, provided that there is no 409A Change in Control when Olin’s
assets are transferred to:

 
 
21

--------------------------------------------------------------------------------

 
(1)  
a shareholder of Olin (immediately before the asset transfer) in exchange for or
with respect to Olin stock;

 
(2)  
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Olin;

 
(3)  
a person or Group that owns, directly or indirectly, 50% or more of the total
value or voting power of all outstanding Olin stock; or

 
(4)  
an entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in paragraph (iii).

 
For purposes of the above sub-paragraph (iv), a person’s status is determined
immediately after the transfer of the assets.  For example, a transfer to a
corporation in which Olin has no ownership interest before the transaction, but
which is a majority-owned subsidiary of Olin after the transaction is not a 409A
Change in Control.
 
For purposes of this Section 9(j), “Gross Fair Market Value” means the value of
assets determined without regard to any liabilities associated with such assets.
 
For purposes of this Section 9(j), “Group” means persons acting together for the
purpose of acquiring Olin stock and includes owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with Olin.  If a person owns stock in both Olin and another
corporation that enter into a merger, consolidation purchase or acquisition of
stock, or similar transaction, such person is considered to be part of a Group
only with respect to ownership prior to the merger or other transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.  Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time, or as a
result of the same public offering.
 
(k) Following a Change in Control or 409A Change of Control, no action shall be
taken under the Plan that will cause any Award that has previously been
determined to be (or is determined to be) subject to Code Section 409A to fail
to comply in any respect with Code Section 409A without the written consent of
the Participant.
 
Section 10. Effective Date and Term.
 
Subject to the approval of Olin’s shareholders at the 2003 annual shareholders
meeting the Plan shall be effective as of January 30, 2003 (the “Effective
Date”); provided, however, that to the extent that Awards are granted under the
Plan prior to its approval by shareholders, the Awards shall be contingent on
approval of the Plan by the shareholders of Olin at such annual meeting.  The
Plan shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided;
however, that, to the extent required by the Code, no Incentive Stock Option may
be granted under the Plan on a date that is more than ten years from the date
the Plan is adopted.
 

 
22

--------------------------------------------------------------------------------

 
